           Case 1:19-cv-01199-AWI-SAB Document 49 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LONDON WALLACE,                                    Case No. 1:19-cv-01199-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANTS TO
                                                        SUPPLEMENT REQUEST FOR
13          v.                                          REASONABLE ATTORNEY FEES

14   CITY OF FRESNO, et al.,                            THREE DAY DEADLINE

15                  Defendants.

16

17          London Wallace (“Plaintiff”) filed this civil rights action pursuant to 42 U.S.C. § 1983.

18 On March 3, 2021, the parties filed a joint statement of discovery disagreement which is set for

19 hearing on March 10, 2021. The Court has reviewed the joint statement in which Defendants are
20 seeking $2,380.00 for 8.5 hours spent in preparing the motion and for meeting and conferring

21 with Plaintiff’s counsel on the issues presented in the current motion to compel further

22 production.

23          In determining reasonable attorney fees, the Court uses the lodestar method in which the

24 reasonable number of hours expended is multiplied by the reasonable hourly rate to obtain the

25 fee award. Van Gerwin v. Guarantee Mut. Life Co., 214 F.3d 1041,1045 (9th Cir. 2000). The

26 lodestar amount is to be determined based upon the prevailing market rate in the relevant
27 community. Blum v. Stenson, 465 U.S. 886, 896 (1984). “To inform and assist the court in the

28 exercise of its discretion, the burden is on the fee applicant to produce satisfactory evidence—in


                                                    1
            Case 1:19-cv-01199-AWI-SAB Document 49 Filed 03/04/21 Page 2 of 2


 1 addition to the attorney’s own affidavits—that the requested rates are in line with those

 2 prevailing in the community for similar services by lawyers of reasonably comparable skill,

 3 experience and reputation.” Blum, 465 U.S. at 895 n.11.

 4          Here, while the amount of hours and total sought is set forth, Defendants did not provide

 5 any information regarding the 8.5 hours expended or the experience of the attorney to allow the

 6 Court to consider whether the fees requested are reasonable.

 7          Accordingly, IT IS HEREBY ORDERED that within three (3) days of the date of entry

 8 of this order, Defendant shall supplement the joint statement of discovery disagreement to

 9 provide a detail of the hours sought and the experience of the attorney in support of the attorney

10 fees requested.

11
     IT IS SO ORDERED.
12

13 Dated:     March 4, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
